Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on April 12, 2021, claim 1, 3, and 5 were amended and new claims 10 and 11 were added.
Claims 1-11 are currently pending and under examination, of which claims 1 and 5 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejection under 35 USC 112(a) previously set forth.
For the reasons presented below, the rejection under 35 USC 101 stands because the claimed invention is directed to non-statutory subject matter.
In light of the substantive amendments made to the claims in response to obviousness rejections under 35 USC 103 of the independent claims 1 and 5 and related dependent claims have been considered and are deemed to overcome the rejections.

Response to Arguments
On pages 8-10 of the Amendment, arguments are presented in an effort to overcome the non-statutory subject matter rejection under 35 USC 101.  On page 8 of the Amendment, it is argued that “As explained in paragraphs [0009], [0043], and [0057] of the specification as filed, the techniques of the present application allow for a more reliable diagnosis that 
On page 10, it is argued that “For example, a use of any alleged abstract idea that does not include “comparing the first diagnosis result and the second diagnosis result...wherein comparing the first diagnosis result and the second diagnosis result comprises... overlapping, on a horizontal axis and a vertical axis, the one or more ranges corresponding to each of the one or more diagnosis targets, the one or more clusters of the target data, and the range information,” or any of the other specific limitations recited above, would not fall within the scope of the claims. As such, independent claim 1 imposes a meaningful limit on any judicial exception that might be found within the claim, and therefore is not “directed to” any judicial exception.” 
However, no rational is provided demonstrating how the amended features of the comparison, which as amended are directed to mathematical concepts, are not directed to an abstract idea.  The recitations of the comparison are based on the mental process of the determined first and second diagnosis results.  The amended recitations makes it clear that the comparison is purely based on mathematical analysis or concepts.  The arguments do not explain how the amended features of claim 1 impose a meaningful limit on any judicial exception that might be found within the claim.  Rather, a conclusory statement is made 
Therefore, the arguments presented in the Amendment are not deemed persuasive. For similar reasons, the rejections of claims 2-11 under 35 USC 101 are maintained.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROL DEVICE AND DIAGNOSIS SYSTEM FOR A VEHICLE USING RULE-BASED DIAGNOSIS AND LEARNING-BASED DIAGNOSIS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 recites, “... setting one or more ranges corresponding to each of the one or more diagnosis targets, wherein each of the one or more ranges is defined by a corresponding upper limit and lower limit determined by a decision rule table; defining one or more clusters of the target data based on a number of dimensions associated with the target data wherein each of the one or more clusters is associated with a diagnosis classification, wherein each of the one or more clusters corresponds to set range information associated with the target data; determining a first diagnosis result for the control function with use of the output data from the control function 
In addition, as now clarified through amendment, the “comparing the first diagnosis result and the second diagnosis result with each other, wherein comparing the first diagnosis result and the second diagnosis result comprises: overlapping, on a horizontal axis and a vertical axis, the one or more ranges corresponding to each of the one or more diagnosis targets, the one or more clusters of the target data, and the range information; wherein the one or more ranges corresponding to each of the one or more diagnosis targets comprises two ranges and the range information comprises four set ranges; wherein each of the four set ranges has a rectangular shape; and wherein a minimum and a maximum value on the vertical axis within each of a first set range and a second set range of the four set ranges is encompassed within a first range of the one or more ranges corresponding to each of the one or more diagnosis targets, wherein a maximum value on the vertical axis within each of a third and a fourth set range of the four set ranges is encompassed within the first range of the one or more ranges corresponding to each of the one or more diagnosis targets, and wherein a minimum value on the vertical axis within each 
That is, nothing in the claimed functions preclude the functions from practically being performed in the mind or through mathematical calculations.  Accordingly, the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application.  In particular, independent claim 1 has been amended to recite, “acquiring one or more diagnosis targets from target data obtained from input and output data from a control function”.  The acquisition of diagnosis targets from data can be understood as an activity incidental to the primary operations that are merely a nominal or tangential addition to the claim.  The acquisition is a pre-solution activity step of gathering data for use in the claimed operations.  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The “controller” and “a non-transitory computer-readable medium”, are also recited so generically (no details whatsoever are provided other than that it is “a controller” and “non-transitory computer-readable medium”) that they represents no more than mere instructions to apply the judicial exceptions on or using generic computer components. The controller and the non-transitory computer-readable medium act as computational tools to determine a first Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  The control device performing operations using a controller and a non-transitory computer-readable medium as set forth in claim 1 are only used tools for performing certain activities of the recited process (to determine and compare results). 
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The acquisition of data adds only insignificant extra-solution activity (such as mere data gathering) not significantly more.  Furthermore, receiving data has been found to be no more than well-understood, routine, and conventional activity in the context of gathering and assembling data. See, e.g., Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018) (“The conventional limitations of claim 1, combined with limitations of analyzing and comparing data and reconciling differences between the data ... amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components) (emphasis added). As explained by the Supreme Court, the presence of a generic computer performing generic computer functions, such as reception, calculation and transmission of data, is not enough to Alice Corp. v. CLS Bank, 573 U.S. 208, 225-226 (2014).
Furthermore, generically claimed elements of “controller” and “a non-transitory computer-readable medium” have been found to be no more than well-understood, routine, and conventional activity in the context of gathering and assembling data. See, e.g., Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018) (“The conventional limitations of claim 1, combined with limitations of analyzing and comparing data and reconciling differences between the data ... amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components) (emphasis added); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (updating an activity log by computer is well-understood, routine, conventional activity). As explained by the Supreme Court, the presence of a generic computer performing generic computer functions, such as calculation and transmission of data, is not enough to transform an abstract idea into a patent-eligible invention. Alice Corp. v. CLS Bank, 573 U.S. 208, 225-226 (2014).
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding independent claim 5, this claim is directed to a diagnosis system reciting substantially same functions as those recited in independent claim 1. Therefore, the rejections applied to independent claim 1 above also applies to independent 5.
Claims 2, 3, 4, and 9 are directed to further defining the abstract idea as recited in independent claim 1.  Claims 6-8, 10, and 11 are directed to further defining the abstract idea as recited in independent claim 5. Therefore, claims 2, 3, 4, and 6-11 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-4 and 6-11 are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0365195 to Lahiri et al. is directed to a system to monitor a process determined by a set of process data in a multidimensional process data domain pertaining to process input-output data.  A plurality of historic process data sets is acquired and a transformation from the multidimensional process data domain to a model data domain of lower dimension is obtained by performing multivariate data analysis; and means for transforming a current process data set to a model data set to monitor the process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117